DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoag (J. Mater. Chem., 2009, 19, 8671-8677) in view of Hoag II (US 20100200501).
Claim 1: Hoag is directed towards methods of making and using nano-scale (nanoparticles) zero valent  (elemental) iron particles (nZVI particles) which are nanoparticles that have cores of the elemental iron that have been capped (coated) with polyphenols (introduction ¶ 1).  It teaches that this polyphenol capped nanoparticle resists oxidation during storage, so it is clearly envisaged that the polyphenol capping, by its nature of providing a physical barrier (the capping) to the passage of oxygen to the elemental iron core and by its taught effect of reducing oxidation is isolating the iron core from oxygen that would cause that oxidation (introduction ¶ 4).  It teaches producing this capped zero valent iron nanoparticles by a method of: combining a ferrous or ferric ion with a polyphenol(green tea extract) in a solvent. In a single process, the ferric ion is reduced to zero valence and nucleated into iron nanoparticles which are capped with the polyphenols (page 8676, experimental section) to protect them from further growth and reactions.
Hoag I teaches that the choice of solvent is open, but does not specifically teach an alcohol (page 8672, Introduction section).
However, Hoag II (which includes the author of the Hoag reference) is also directed towards such metal nanoparticles capped by polyphenols, such as by using tea extract polyphenols to cap zero valent iron nanoparticles and copper nanoparticles [0072].  However, it teaches that the green tea extract can be dissolved in a solution of alcohol, such as ethanol (table 3).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include an alcohol, such as ethanol in the solution of Hoag I, since alcohols were known solvents for the material of the solution and doing so would produce no more than predictable results (claims 1-2).
Claim 3: Hoag I  further teaches that the nanoparticles were 5-15nm in diameter, which means that their average is less than 50nm and between 5 and 25nm in diameter (results and discussion ¶ 1).  
Claims 8-9: Hoag I exemplifies producing a solution of 16 g/L of FeCl3 ,which is then diluted with a green tea solution to get the final suspension concentration, which would have a concentration around 10g/L (Experimental section, page 8676).  It does not teach the workable ranges of concentration  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “0.1 to 10g/L” or “0.5 to 2.5g/L” through process optimization of the concentrations of the reactants, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 8 and 9).
Claim 10: the green tea extract in the suspension contains polyphenol. Hoag teaches using “tea polyphenols” from the camellia sinesis plant (abstract), and using green tea specifically (introduction ¶ 3)
Claim 11: Hoag I exemplifies producing a solution of 20 g/L of green tea extract, of which a portion is the polyphenol ,which is then diluted with the ferric solution to get the final suspension concentration, which would have a concentration of green tea extract of around 6.7g/L (Experimental section, page 8676).  It does not teach the workable ranges of concentration  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “less than or equal to 3.3g/L” for the polyphenol portion through process optimization of the concentrations of the reactants, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 11).
Claims 4-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoag (J. Mater. Chem., 2009, 19, 8671-8677) in view of Hoag II (US 20100200501) in view of Chang (Environmental Pollution 159 (2011) 2507-2514).
Claim 4: Hoag teaches that its particles have wide applicability, such as a causing reduction of various chemicals and is useful for environmental remediation (introduction ¶1), but does not specifically teach alloying copper or other transition metals with the iron in its polyphenol coated nanoparticles. 
However, Hoag II (which includes the author of the Hoag reference) is also directed towards such metal nanoparticles capped by polyphenols, such as by using tea extract polyphenols to cap zero valent iron nanoparticles and copper nanoparticles [0072].  It further teaches that not only single metal, but also bimetallic nanoparticles are useful for a variety of applications, such as causing reduction of various chemicals, and for environmental remediation [0075], and further teaches iron alloys, such as iron palladium as being useful for this purpose [0007].  Palladium is a transition metal.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to form an iron alloy with secondary metals, such as the transition metal palladium in the zero valent iron nanoparticles of Hoag, because such alloy nanparticles were also taught to be known and desirable alternatives for such capped nanoparticles.
While Hoag II teaches both iron and copper nanoparticles can be made by its process, but it does not specifically teach making an iron-copper nanoparticles.
However, Chang is also directed towards zero valent iron nanoparticles (abstract) which are also intended to be useful for environmental remediation of persistent organic pollutants.  It teaches the effectiveness of nanoparticles can be further improved by adding other metals such as palladium to the iron in the nanoparticle, and they studied making iron copper nanoparticles (Introduction section) and it teaches that by adding copper to the iron it was able to increase the reaction rate (ability to remove pollution) by five times compared to a pure zero valent iron nanoparticle (page 2510).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use iron-copper alloy nanoparticles as the iron alloy nanoparticles of Hoag in view of Hoag II, since it was taught to increase the reaction rate by up to five times compared to iron alone and thus would improve the ability of the nanoparticles to function in their desired use (claim 4).
Claim 5: Hoag I teaches that the nanoparticles were 5-15nm in diameter, (results and discussion ¶ 1).  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  A practitioner is motivated to make more uniform particles to have more uniform properties, thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have a standard deviation as low as possible, including less than 3.7nm in order to have more consistent properties.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to produce nanoparticles with an average diameter less than 15.8 nm or 5.8nm since the prior art teaches producing such particles and would be motivated to make them as uniform as possible in order to have uniform properties (claims 5-7).
Claim 12: Hoag teaches using “tea polyphenols” from the camellia sinesis plant (abstract), and using green tea specifically (introduction ¶ 3), but it does not teach which polyphenols are in tea or what other polyphenols would be useful in such nanoparticles.  
However, Hoag II (which includes the author of the Hoag reference) is also directed towards such metal nanoparticles capped by polyphenols, such as by using tea extract polyphenols to cap zero valent iron nanoparticles [0072].  It further teaches that epigallocatechin is a known useful polyphenol for this purpose (introduction ¶2).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use epigallocatechin as the polyphenol in Hoag, because it is one of the polyphenols taught to be useful for such applications and doing so would produce no more than predictable results (claim 12).
Claims 3, 7 and 8: Hoag teaches producing nanoparticles 5-15nm in diameter, which overlaps with applicant’s claimed ranges (results and discussion ¶ 1).  It further teaches that the size of the nanoparticles is important, as it affects the reactivity and mobility of the nanoparticles and teaches that the sizes should be controlled (Introduction ¶1). Thus, the diameter of the particles is a result effective variable that Hoag teaches to control in order to tailor the reactivity and mobility of the nanoparticles.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “an average diameter of less than or equal to 15.8nm”, “an average diameter of less than or equal to 8.5nm”, or “an average diameter of 5-25nm and a standard deviation within a range from 1 to 4nm”through process optimization of the nanoparticle size, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 4: Hoag teaches using “tea polyphenols” from the camellia sinesis plant (abstract), and using green tea specifically (introduction ¶ 3), but it does not teach which polyphenols are in tea or what other polyphenols would be useful in such nanoparticles.  
However, Hoag II (which includes the author of the Hoag reference) is also directed towards such metal nanoparticles capped by polyphenols, such as by using tea extract polyphenols to cap zero valent iron nanoparticles [0072].  It further teaches that epigallocatechin is a known useful polyphenol for this purpose (introduction ¶2).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use epigallocatechin as the polyphenol in Hoag, because it is one of the polyphenols taught to be useful for such applications and doing so would produce no more than predictable results (claim 4).
Claims 5-6: Like Chang teaches there are several metals known to be alloyed with iron to improve the properties of the iron nanoparticles (introduction section), Hoag II teaches that there are several different metals (which are transition metals) that are desirable to alloy with iron for the nanoparticles, such as palladium, nickel, silver and other metals, and it further teaches iron alloy nanoparticles containing three or more metals [0142].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to form an iron alloy not only with copper, but an additional transition metal, such as the transition metal palladium, because such nanparticles were also taught to be known and desirable alternatives for such capped nanoparticles (claims 5-6).
	Claim 9: Hoag teaches that its iron nanoparticle cores are crystalline (they are present as “nanocrystals”, Introduction ¶4), but it does not specifically state that the crystals are in FCC configuration.  
However, Hoag II (which includes the author of the Hoag reference) is also directed towards such metal nanoparticles capped by polyphenols, such as by using tea extract polyphenols to cap zero valent iron nanoparticles [0072].  It further teaches that such zero valent metal nanoparticles can be crystallized in the face centered cubic (FCC) configuration [0073].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the zero valent iron nanoparticles of Hoag in the face centered cubic configuration because it was taught by Hoag II to be an known and acceptable configuration for such nanoparticles for these applications (claim 9).


Claims 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US 20130309473) in view of Hoag (J. Mater. Chem., 2009, 19, 8671-8677) in view of Hoag II (US 20100200501).
Claim 13: Sundaram teaches a method for forming carbon nanotubes (abstract) as shown in figure 3A, by nebulizing a feedstock of catalyst particles entrained in a reducing atmosphere of hydrogen (claims 16- 17) with the size of the catalyst particles being in applicant’s claimed ranges [0061] and at a temperature that overlaps with applicant’s claimed temperatures [0133].  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Sundaram teaches that the catalyst particles can be iron nanoparticles [0060] does not teach using a suspension of Fe catalyst nanoparticles covered with polyphenol as the catalyst feedstock.
However, as discussed above in view of Hoag I and Hoag II for claim 1, such Fe nanoparticle catalysts were known and taught to be useful for catalyst processes.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such Fe catalyst suspension as taught by Hoag I in view of Hoag II in the process of Sundaram since it was a catalyst feedstock known to the prior art containing the required catalysts for CNT growth, so using it would be expected to produce no more than predictable results.
Claim 14: the temperatures for CNT growth will remove the polyphenol and other organics from the catalysts.
Claims 15: as discussed for claim 2, the suspension contains ethanol.
Claims 18-19: Sundaram further teaches including a sulfur source, such as thiophene with the catalyst [0011].
Claim 20: Sundaram further teaches that the catalyst nanoparticles can also be deposited on a substrate and the nanotubes grown directly on them by being exposed to a gas phase carbon source and growing conditions on a substrate [0030].
Claim 21: the transition metal comprises iron.
Claim 22: the Fe nanoparticles are reduced into the elemental state.
Claim 23: Sundaram teaches the carbon source can be alcohols, such as methanol [0155].


Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US 20130309473) in view of Hoag (J. Mater. Chem., 2009, 19, 8671-8677) in view of Hoag II (US 20100200501) in view of Chang (Environmental Pollution 159 (2011) 2507-2514).
Hoag teaches that its particles have wide applicability, such as a causing reduction of various chemicals and is useful for environmental remediation (introduction ¶1), but does not specifically teach alloying copper or other transition metals with the iron in its polyphenol coated nanoparticles. 
However, Hoag II (which includes the author of the Hoag reference) is also directed towards such metal nanoparticles capped by polyphenols, such as by using tea extract polyphenols to cap zero valent iron nanoparticles and copper nanoparticles [0072].  It further teaches that not only single metal, but also bimetallic nanoparticles are useful for a variety of applications, such as causing reduction of various chemicals, and for environmental remediation [0075], and further teaches iron alloys, such as iron palladium as being useful for this purpose [0007].  Palladium is a transition metal.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to form an iron alloy with secondary metals, such as the transition metal palladium in the zero valent iron nanoparticles of Hoag, because such alloy nanparticles were also taught to be known and desirable alternatives for such capped nanoparticles.
While Hoag II teaches both iron and copper nanoparticles can be made by its process, but it does not specifically teach making an iron-copper nanoparticles.
However, Chang is also directed towards zero valent iron nanoparticles (abstract) which are also intended to be useful for environmental remediation of persistent organic pollutants.  It teaches the effectiveness of nanoparticles can be further improved by adding other metals such as palladium to the iron in the nanoparticle, and they studied making iron copper nanoparticles (Introduction section) and it teaches that by adding copper to the iron it was able to increase the reaction rate (ability to remove pollution) by five times compared to a pure zero valent iron nanoparticle (page 2510).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use iron-copper alloy nanoparticles as the iron alloy nanoparticles of Hoag in view of Hoag II, since it was taught to increase the reaction rate by up to five times compared to iron alone and thus would improve the ability of the nanoparticles to function in their desired use (claim 24).

Claim 24: 

Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712